Emery, J.
The defendant was convicted of selling intoxicating liquor without any lawful license or authority therefor. He claimed that he did not know the liquor (beer) was intoxicating, had good reason to believe it was not intoxicating, and did not intend to sell *292anything intoxicating. The presiding justice ruled that this claim, if established, was no defense. The defendant excepted.
The question presented is practically this : — is a person permitted by the statute to sell without license intoxicating liquor if he believes, and has reason to believe, that it is not intoxicating? Certainly not. The prohibition is not limited to knowingly selling without license. It is absolute, without exception. While many statutes make knowledge or wicked intent, or both, essential to constitute the offense forbidden, the statute foi’bidding the sale of intoxicating liquor does not. It is like those statutes considered in State v. Goodenow, 65 Maine, 30, and State v. Huff, 89 Maine, 521, where the act was held to constitute the offense, though the defendants did not think they were violating the statute.
A person proposing to sell liquor must make sure at his peril that it is not intoxicating. If it be in fact intoxicating, his erroneous belief that it is not intoxicating, however sincere and apparently well founded, will not save him from punishment. It has been repeatedly so held “in Massachusetts under similar statutes. Com. v. Boynton, 2 Allen, 160; Com. v. Hallett, 103 Mass. 452; Com. v. O’ Kean, 152 Mass. 584.

Kxcejotions overruled. Judgment for the State.